EXHIBIT 10.3
THE MEDICINES COMPANY
Form of Non-statutory Stock Option Agreement for Employees in Italy
Granted Under Under 2009 Equity Inducement Plan
1. Grant of Option.
     (a) This agreement evidences the grant by The Medicines Company, a Delaware
corporation (“MDCO”), on                                         , 2009 (the
“Grant Date”) to                                          , an employee of The
Medicines Company (Italy) S.r.l. (the “Participant”), of an option to purchase,
in whole or in part, on the terms provided herein and in MDCO’s 2009 Equity
Inducement Plan (the “Plan”), a total of
                                         shares (the “Shares”) of common stock,
$0.001 par value per share (“Common Stock”), of MDCO at a price of
$                                         per Share. Unless earlier terminated,
this option shall expire on the tenth anniversary of the Grant Date (the “Final
Exercise Date”).
     (b) It is intended that the option evidenced by this agreement shall not be
an incentive stock option as defined in Section 422 of the Internal Revenue Code
of 1986, as amended and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms. As used in this option, the term
“Company” shall include MDCO and any of its existing and future subsidiaries.
2. Vesting Schedule.
     (a) Options to purchase                       Shares will become
exercisable (“vest”) on                                           , 2010. The
remaining options will vest in equal monthly installments in arrears over the
three-year period commencing on                                          , 2010.
This option shall expire upon, and will not be exercisable after, the Final
Exercise Date.
     (b) The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
     (c) Notwithstanding anything in this option to the contrary, in the event
that the Participant’s relationship with the Company is terminated by reason of
death or disability (within the meaning of Section 22(e)(3) of the Code), then,
in addition to the Shares as to which this option is exercisable as of such
termination date pursuant to the

 



--------------------------------------------------------------------------------



 



terms hereof, this option shall also become exercisable for an additional number
of Shares equal to 50% of the Shares covered by this option which were not
otherwise exercisable as of such termination date. For example, if as of the
termination date, 6,000 shares of a 10,000 share stock option had vested and no
shares covered by such option had been exercised, upon such termination date,
the option would become exercisable for an additional 2,000 shares (50% of
(10,000 — 6,000)) or total of 8,000 shares.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be
communicated to MDCO in a manner provided by the Company’s Insider Trading
Policy, and payment in full through the services of a broker utilizing a
cashless exercise process. The Participant may purchase less than the number of
Shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the date of grant of this option, an employee of, or consultant
or advisor to, the Company (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) below, the right to exercise this option shall terminate three
months after such cessation (but in no event after the Final Exercise Date),
provided that this option shall be exercisable only to the extent that the
Participant was entitled to exercise this option on the date of such cessation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant, this option
shall be exercisable for a period of one year following the date of death or
disability of the Participant, provided that this option shall be exercisable
only to the extent that this option was exercisable by the Participant on the
date of his or her death or disability, and further provided that this option
shall not be exercisable after the Final Exercise Date.
4. Withholding.
     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to MDCO, or makes provision satisfactory to MDCO for
payment of, any federal, state, social security or local withholding taxes
required by law to be withheld in respect of this option.

 



--------------------------------------------------------------------------------



 



5. Non-transferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
Notwithstanding the foregoing, a Participant may transfer this option by means
of a gift to a family member (as such term is defined in General Instruction A
to Form S-8, as may be amended from time to time) of such Participant, provided
that prior written notice of such gift is provided to MDCO.
6. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, MDCO has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

                  The Medicines Company    
 
           
Dated: [Same date as grant]
  By:        
 
  Name:  
 
       
 
  Title:        

PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the MDCO’s 2009 Equity Inducement Plan.

                      PARTICIPANT:        
 
                             
 
  Name:        
 
           

             
     
  Date:        
 
       
 
           
 
  Address:        

 